—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Egitto, J.), rendered April 2, 1992, convicting him of murder in the second degree (two counts) and attempted robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the trial court erred in refusing to charge manslaughter in the second degree as a lesser-included offense of depraved indifference murder. We find, however, that there was no reasonable view of the evidence which would support a finding that the defendant committed the lesser offense but not the greater (see, CPL 300.50 [1]; People v Gomez, 65 NY2d 9; People v Roe, 74 NY2d 20; People v Murray, 208 AD2d 655; People v Zebrowski, 198 AD2d 716; People v Ochoa, 142 AD2d 741; see also, People v Butler, 84 NY2d 627). Thompson, J. P., Copertino, Pizzuto and Goldstein, JJ., concur.